EXHIBIT 10.80

 

January 5, 2004

 

Jack Toolan

c/o Russ Berrie and Company, Inc.

111 Bauer Drive

Oakland, New Jersey  07436

 

Dear Jack:

 

As you know, the Board of Directors of the Company has authorized the
exploration of a possible sale of or other major corporate transaction involving
the Company, although no decision to effect such a transaction has been made and
there can be no assurance that it will occur or as to the timing thereof.

 

The Board of Directors believes that your continued service as an executive and
effective participation in the exploration of a possible sale is important to
the Company.  Accordingly, the Board of Directors has determined that if the
Company consummates a Change in Control, as defined in the Company’s Change in
Control Severance Plan, on or before April 30, 2004, and you remain employed by
the Company through the consummation of that Change in Control, you will be
awarded a special bonus of $250,000.  (If for any reason you are not employed by
the Company when the Change in Control is consummated, you will not be entitled
to any payment under this letter.)

 

The bonus contemplated above is in addition to any other compensation to which
you may be entitled from the Company.  Nothing in this letter alters any of the
terms of your employment with the Company or creates any obligation on the part
of the Company to retain you as an employee.  This letter supercedes the letter
to you, dated July 2, 2003, a copy of which is attached hereto, which letter
shall be of no further force or effect.

 

 

Very truly yours,

 

 

 

 

 

/s/ ANGELICA BERRIE

 

 

 

 

Angelica Berrie

 

Chief Executive Officer

 

--------------------------------------------------------------------------------